Per Curiam:
*89Mr. Glen E. Lewis appeals from his judgment of conviction, following a trial by jury, by the Circuit Court of Boone County for one count of first-degree robbery and one count of armed criminal action. In his sole point on appeal, Mr. Lewis argues the trial court abused its discretion in the admission of evidence that he argues was not relevant and the admission of the evidence was prejudicial. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 30.25(b).